Exhibit 10.2






Consulting Agreement
for
Sanjay Khosla




Mondelez Global LLC (“MG”) and Sanjay Khosla (“Khosla”) have agreed to enter
this Consulting Agreement, on the following terms and conditions:

1.      Khosla will provide consulting services to MG, which services will be
performed between April 1, 2013 and December 31, 2013. Such services will
consist of consultation, project management, and related activities in the area
of leadership development, as reasonably requested by MG senior managers Sandra
Stenico and/or Kathy Repa.   2.      In consideration for the services as set
forth above, MG agrees to pay Khosla, on a retainer basis, the amount of
$13,888.89, on or about the first day of each month from April, 2013 to December
2013. This retainer payment is intended to pay for 25 days of Khosla’ s
services, and any consulting services in excess of 25 days will be paid at and
additional daily rate of $5,000.00. The parties do not intend that Khosla works
more than twenty percent (20%) of the average time that he worked over the 36
months ending on March 31, 2013 and, accordingly, it is intended that he has a
“separation from service” for purposes of Internal Revenue Code Section 409A.  
3.      In addition to the retainer and any other excess daily rate specified in
Paragraph 2 above, Khosla will be provided with reimbursement for any reasonable
expenses, connected with his consulting services, for such items as meals,
tolls, travel expenses and hotel charges. Payment for such expenses will be made
based upon itemized expense records and supporting receipts (for expenses
exceeding $25.00 each) submitted by Khosla to MG and will be promptly paid, but
in any event prior to the March 15 following the date of incurrence.   4.     
The term of this Agreement is April 1, 2013 until December 31, 2013. During the
term of this Agreement, Khosla will be free to render services to others,
whether or not such services are performed in a consulting capacity, provided
that such services do not interfere with or create a possible conflict of
interest with respect to timely completion of the services to MG that are
provided for by this Agreement. Notwithstanding the foregoing, Khosla may at any
time terminate on ten (10) days’ written notice to MG, but in such event Khosla
shall still continue to be paid the monthly amounts due under this Agreement
through the end of the term.  

--------------------------------------------------------------------------------

5.      Payment of any income or other taxes, which may be due upon Khosla’s
compensation from MG for consulting services, shall be Khosla’s responsibility,
and MG will not withhold any amounts from Khosla’s compensation for this
purpose. Khosla will not be eligible to participate in any MG fringe benefits
program, including worker’s compensation, by virtue of his consultantship.   6. 
    Khosla shall regard as confidential and proprietary all of the information
communicated to him by MG or its affiliates in connection with his performance
of services under this Agreement (which information shall at all times be the
property of MG or its affiliates). Khosla shall not, without MG's prior written
consent, at any time (a) use such information for any purpose other than in
connection with the provision of services to MG, or (b) disclose any portion of
such information to third parties except in the good faith performance of his
duties. Khosla shall promptly, upon the conclusion of this Agreement, on or
before December 31, 2013, return to MG, without retaining copies thereof, all MG
information which is in written or tangible form (including, without limitation,
all copies, summaries and notes of the contents thereof), regardless of the
party causing the same to be in such form. In addition, Khosla shall not,
without MG's prior written consent, or in compliance with legal process or
governmental inquiry, disclose to third parties any information developed for MG
or its affiliates by Khosla.   7.      Khosla agrees that all materials,
including but not limited to writings, documents, summaries or other matter
provided, created or written by him or by MG in the course of performing
services hereunder shall be and remain the sole and exclusive property of MG.  
8.      In acting as a consultant, Khosla’s status will be that of an
independent contractor without the capacity to legally bind MG. Khosla’s status
will not be that of an agent or employee of MG, and Khosla should not hold
himself out to MG suppliers or others as being an agent or employee of MG.   9. 
    Any waiver, modification or amendment to this Agreement shall be put into
writing and signed by the parties.  

If the terms herein meet with your approval, please sign and return one copy of
this Agreement to me.



Mondelez Global LLC

By: /s/ David H. Pendleton
Title: Senior Vice President
Date December 19, 2012




--------------------------------------------------------------------------------

The above terms and conditions are agreed to:

By: /s/ Sanjay Khosla Date: December 19, 2012

--------------------------------------------------------------------------------